Case 2:21-cv-00778-TAD-KK Document 152-2 Filed 08/16/21 Page 1 of 3 PageID #: 2774




                                   Exhibit B
Case
 Case2:21-cv-00778-TAD-KK
      2:21-cv-00778-TAD-KK Document
                            Document152-2
                                     140 Filed
                                          Filed06/15/21
                                                08/16/21 Page
                                                          Page12ofof23PageID
                                                                       PageID#:#: 2105
                                                                                   2775

                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


  STATE OF LOUISIANA ET AL                               CASE NO. 2:21-CV-00778

  VERSUS                                                 JUDGE TERRY A. DOUGHTY

  JOSEPH R. BIDEN, JR. ET AL                             MAG. JUDGE KATHLEEN KAY


                                                ORDER

         For the reasons set forth in the Memorandum Ruling,

         IT IS ORDERED that the Plaintiff States’ Motion for Preliminary Injunction [Doc. No.

  3] is GRANTED.

         IT IS THEREFORE ORDERED that The United States Department of the Interior, Deb

  Haaland, Secretary of the Department of Interior, the United States Bureau of Land Management,

  Michael Nedd, Deputy Director of the Bureau of Land Management, Chad Padgett, Raymond

  Suazo, Kevin Mouritsen, Jamie Connell, Mitchell Leverette, John Ruhs, John Mehlhoff, Jon Raby,

  Steve Wells, Barry Bushue, Greg Sheehan, Kim Liebhauser, the United States Bureau of Ocean

  Energy Management, Amanda Lefton, Director of the Bureau of Ocean Energy Management,

  Michael Celata, the United States Bureau of Safety and Environmental Enforcement, Lars Herbst,

  Mark Fesmire, and all their respective officers, agents, servants, employees, attorneys and all other

  persons who are in active consent or participation with the above, are hereby ENJOINED and

  RESTRAINED from implementing the Pause of new oil and natural gas leases on public lands or

  in offshore waters as set forth in Section 208, Executive Order 14008, 86 Fed. Reg. 7619, 7624-

  25 (Jan. 27, 2021) and as set forth in all documents implementing the terms of said Executive

  Order by said defendants, as to all eligible lands.
Case
 Case2:21-cv-00778-TAD-KK
      2:21-cv-00778-TAD-KK Document
                            Document152-2
                                     140 Filed
                                          Filed06/15/21
                                                08/16/21 Page
                                                          Page23ofof23PageID
                                                                       PageID#:#: 2106
                                                                                   2776




         IT IS FURTHER ORDERED that the said Agency Defendants shall be ENJOINED and

  RESTRAINED from implementing said Pause with respect to Lease Sale 257, Lease Sale 258

  and to all eligible onshore properties.

         IT IS FURTHER ORDERED that the scope of this injunction shall be nationwide.

         IT IS FURTHER ORDERED that this Preliminary Injunction shall remain in effect,

  pending the final resolution of this case, or until further orders from this Court, the United States

  Court of Appeals for the Fifth Circuit, or the United States Supreme Court.

         IT IS FURTHER ORDERED that no security bond shall be required under Federal

  Rule of Civil Procedure 65.

         MONROE, LOUISIANA, this 15th day of June, 2021.



                                                        __________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
